Citation Nr: 1329917	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  08-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1974.  The Veteran died in September 1990; the appellant is the Veteran's widow.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Juan, Puerto Rico.

The case was remanded by the Board for provision of additional notice in July 2010. 

In March 2012 the Board denied the appellant's claim of whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

The appellant appealed the Board's March 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Order, the Court granted a January 2013 Joint Motion for Remand (JMR), which vacated the March 2012 Board decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the March 2012 JMR, the "parties agreed that the Board erred by not ensuring that the Department of Veterans Affairs (VA) attempted to obtain potentially relevant Social Security Administration (SSA) records."  The parties further agreed "that remand is necessary for the Board to ensure that VA attempts to obtain the Veteran's SSA records in accordance with 38 C.F.R. § 3.159(c)(2)."

Therefore, the claim is remanded for attempts to be made to obtain and associate the Veteran's SSA records with the claims file in compliance with the Court's January 2013 order granting the parties' JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (providing that the Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).  

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a SSOC and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

